DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

   MEDERI CARETENDERS VISITING SERVICES OF SOUTHEAST
 FLORIDA, LLC, and ALMOST FAMILY, INC., a Delaware corporation,
                         Appellants,

                                    v.

                          ELIZABETH WHITE,
                               Appellee.

                     Nos. 4D14-488 and 4D14-2460

                           [October 25, 2017]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 562011CA003562.

  Patrick M. Muldowney, Marilyn G. Moran, Tiffany L. Cummins and
James W. Seegers of Baker & Hostetler LLP, Orlando, for appellants.

   Margaret Cooper of Jones, Foster, Johnston & Stubbs, P.A., Jane
Kreusler-Walsh and Stephanie L. Serafin of Kreusler-Walsh, Compiani &
Vargas, P.A., West Palm Beach, Joel C. Zwemer and Daryl J. Krauza of
Dean, Mead, Minton & Zwemer, Fort Pierce, for appellee.

              ON REMAND FROM THE FLORIDA SUPREME COURT

PER CURIAM.

   In accordance with the supreme court mandate in White v. Mederi
Caretenders Visiting Services of Southeast Florida, LLC, No. SC16-28 (Fla.
Sept. 14, 2017), we reverse the final summary judgment and remand for
proceedings consistent with the supreme court opinion. We also reverse
the award of attorney’s fees, as we did in our original opinion.

WARNER, CIKLIN and FORST, JJ., concur.